       Case 4:16-cv-00192-JAS Document 268 Filed 04/01/19 Page 1 of 6



 1 Robert B. Zelms, Arizona Bar No. 018956
      rbz@manningllp.com
 2 Nishan J. Wilde, Arizona Bar No. 031447
      njw@manningllp.com
 3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
 4 3636 North Central Avenue, 11th Floor
     Phoenix, Arizona 85012
 5 Telephone: (602) 313-5472

 6 Attorneys for Third Party Defendant Girard
     Insurance Services, Inc., Ira Lee Girard and
 7 Mary Ann Girard

 8                      IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10 Wilshire Insurance Company,                          Case No. 4:16-CV-00192-JAS
11                Plaintiff,
                                                        GIRARD DEFENDANTS' RESPONSE
12           v.                                         TO MOTION IN LIMINE NO. 5:
                                                        YAGER'S FAULT
13 Patrick Yager and Javier Lopez,

14                Defendants.                           The Honorable James Soto
15 Patrick Yager and Javier Lopez,                      (ORAL ARGUMENT REQUESTED)
16                Counter-Plaintiffs,
17           v.
18 Wilshire Insurance Company; ABC
     Companies 1-10; XYZ Corporations 1-10;
19 and ABC Partnerships 1-10,

20                Counter-Defendants.
21 Patrick Yager,

22                Third Party Plaintiff,
23           v.
24 Girard Insurance Services, Inc.; Ira Lee
     Girard and Mary Ann Girard; Jane and
25 John Doe Girard; John and Jane Does 1-
     10; ABC Companies 1-10; XYZ
26 Corporations 1-10; and ABC Partnerships
     1-10,
27
                  Third Party Defendants.
28

                                                    1
       Case 4:16-cv-00192-JAS Document 268 Filed 04/01/19 Page 2 of 6



 1         Girard Insurance Services, LLC (“Girard Insurance”), by and through undersigned
 2 counsel, hereby files this Response to Defendant Yager and Lopez’s No. 5 [258] Motion in

 3 Limine regarding Yager Fault.

 4         The Motion should be denied, as it is based on a fundamental misunderstanding of the
 5 purpose of evidence that Mr. Yager’s was at fault for the accident. Mr. Yager has retained an

 6 expert, Carmine Cornelio, to opine on the reasonableness of the stipulated judgment in the

 7 Morris Agreement. As a basis of Mr. Cornelio opinion on reasonableness, he stated that there

 8 was “little or no comparative.” [See Exhibit A, Cornelio Expert Report at p. 3.] This is false.

 9 There is plenty of evidence that Mr. Yager was at fault, as explained herein. When confronted

10 with this evidence – which conveniently was never provided to Mr. Cornelio by Mr. Yager’s

11 counsel – Mr. Cornelio admitted under oath that he was no longer comfortable with his

12 opinion. [See Exhibit B, Deposition of Carmine Cornelio at p. 135:1-6.]

13         Under the Morris/Damron test, to determine whether a stipulated judgment is
14 reasonable, the merits of the underlying lawsuit must be considered. Himes v. Safeway, 201

15 Ariz. 31, 39, 66 P.3d 74, 82 (App. 2003). The merits of a car accident would necessarily

16 involve an analysis of comparative fault. Therefore, for the jury to determine whether Mr.

17 Cornelio’s opinion is credible, the jury must hear evidence of Mr. Yager’s comparative fault

18 in the underlying accident. The jury must also hear that this evidence was conveniently
19 withheld from Mr. Cornelio – which is evidence that his opinion is not credible.

20              MEMORANDUM OF LAW AND POINTS OF AUTHORITIES
21         A.     Mr. Cornelio was never provided with evidence of Mr. Yager’s fault –
                  which evidence is necessary for the jury to determine whether Mr.
22                Cornelio’s opinion is credible or reasonable.
23         The Morris/Damron standard for a reasonable stipulated judgment is as follows:

24         The test as to whether the settlement was reasonable and prudent is what a
           reasonably prudent person in the insured’s position would have settled for on
25         the merits of the claimant’s case.

26         The “reasonably prudent person” referenced in this test means a person who
           has a stake in the outcome. It means a person who is making decisions as
27         though the money that pays the settlement comes from his or her own pocket.
           This is not a test of what a reasonably prudent person would settle the case for
28         with someone else’s funds. It is what a “reasonably prudent person” would pay
           from his or her own resources, assuming they are sufficient, “on the merits”
                                                   2
         Case 4:16-cv-00192-JAS Document 268 Filed 04/01/19 Page 3 of 6



 1          of the case.
 2 See Himes v. Safeway, 201 Ariz. 31, 39, 66 P.3d 74, 82 (App. 2003) (emphasis added). The

 3 Himes Court specifically stated that a reasonable stipulated judgment is based “on the merits”

 4 of the case. Id. For the jury to determine whether the $1.5 million stipulated judgment is

 5 reasonable – of that Mr. Cornelio’s opinion can be believed – the jury must hear the merits of

 6 the case, which includes evidence that Mr. Yager was comparatively at fault. For example, if a

 7 jury were to believe that total damages were $1.5 million, but that Mr. Yager was 50% at fault

 8 for the accident, the Mr. Yager’s damages would be $750,000 only, and $1.5 million would

 9 not be reasonable.

10             In this case, there is plenty evidence that Mr. Yager was at fault for the accident –
11 from eye witnesses to the accident.1 Unfortunately, this evidence was never provided to Mr.

12 Cornelio. Instead Mr. Yager’s counsel provided one-sided, cherry-picked information to Mr.

13 Cornelio. When confronted with the evidence that Mr. Yager’s counsel left out, Mr. Cornelio

14 admitted Mr. Yager’s counsel had provided “limited information.” [Exhibit B at pp. 136:10-

15 127:19.] He admitted that the information Mr. Yager’s counsel withheld from him would

16 “benefit the defense position.” [Id.] Mr. Cornelio then admitted that based on this “limited

17 information,” he was not “comfortable” with this opinion that the $1.5 million stipulated

18 judgment is reasonable. [Id. at pp. 55:24-56:3; 65:19-23; 135:1-6.]
19
     1
       Four people gave testimony or statements as to how the accident occurred – Patrick Yager,
20
     Javier Lopez, Norma Rodriguez and Blanca Montejano. Patrick Yager testified that he had no
21   memory of how the accident occurred. [See Exhibit C, Deposition of Patrick Yager at p.
     68:11-24.] Javier Lopez testified that the accident was not his fault. He testified that when he
22   switched lanes, he turned on his signal, checked his mirror and saw a motorcycle "very far"
23   behind him. [See Exhibit D, Deposition of Javier Lopez at pp. 33:12-34:20.] He testified that
     after switching lanes, the motorcycle sped up "very fast" and hit Mr. Lopez's van. Id. Norma
24   Rodriguez corroborated Mr. Lopez's version of the events, stating that she thought the
     motorcycle ran into the van, that the driver of the van did nothing wrong, and that the van
25   driver did not change lanes into the motorcyclist. [Exhibit B at p. 46:11-23.] Blanca
26   Montejano also corroborated Mr. Lopez's version of the events, stating that she did not think
     the van driver did anything wrong, and that she did not think the van driver was speeding. [Id.
27   at p. 46:3-10.] Mr. Cornelio admitted that the one-sided information provided to him by Mr.
28
     Yager's counsel benefited only Mr. Yager's position, not Defendants' position. [Id. at pp.
     126:10-127:19.]
                                                    3
       Case 4:16-cv-00192-JAS Document 268 Filed 04/01/19 Page 4 of 6



 1              In this case, the jury must determine whether Mr. Cornelio’s opinion is credible. To
 2 do so, the jury must be presented with the evidence that Mr. Cornelio did not take into

 3 account. The jury must be presented with evidence that Mr. Yager was comparatively at fault

 4 for the accident. Such evidence would necessarily impact the amount of Mr. Yager’s damages,

 5 and by extension, would impact the reasonableness of Mr. Cornelio’s opinion.

 6         B.       Mr. Yager misinterprets Arizona law in order to argue that (1)
                    comparative fault is precluded in this case and (2) that liability cannot
 7                  be disputed.
 8         Mr. Yager misinterprets Arizona law in order to argue that (1) comparative fault is
 9 precluded in this case and (2) liability cannot be disputed.

10         First, Mr. Yager argues that because Mr. Lopez pled guilty to causing the accident,
11 A.R.S. § 13-807 precludes Girard Insurance from presenting evidence that Mr. Yager was

12 comparatively at fault for the accident. This is false. Arizona law expressly states that A.R.S. §

13 13-807 does not preclude affirmative defenses – including contributory negligence or

14 comparative fault. See Williams v. Baugh, 214 Ariz. 471, 474, 154 P.3d 373, 376 (App. 2007)

15 (“[A.R.S.] § 13-807 does not preclude a defendant from raising an affirmative defense that

16 does not conflict with the essential allegations of the offense, . . . The defense of contributory

17 negligence generally is not recognized as a defense to criminal conduct. And neither a defense

18 of contributory negligence nor comparative fault principles deny an ‘essential allegation[] of
19 the criminal offense of which [the defendant] was adjudicated guilty.’”) (internal citations

20 omitted). Therefore, Girard Insurance is not precluded from presenting evidence that Mr.

21 Yager was comparatively at fault for the accident.

22         Second, Mr. Yager argues that the issue of liability cannot be contested once a Morris
23 Agreement is accepted. This is false as well. In fact, Arizona law states the exact opposite.

24 The Morris Court stated:

25           . . . neither the fact nor amount of liability to the claimant is binding on
           the insurer unless the insured or claimant can show that the settlement was
26         reasonable and prudent. This accords with general principles of
           indemnification law. An indemnitor is bound by the settlement made by its
27         indemnitee if, but only if, the indemnitor was given notice and opportunity
           to defend. By settling against the insurer's instructions, the insured, in effect,
28         ousts the insurer from the defense of the action and assumes the defense

                                                    4
       Case 4:16-cv-00192-JAS Document 268 Filed 04/01/19 Page 5 of 6



 1         himself. In such case, the indemnitor may contest its liability.
 2 See United Servs. Auto Ass'n v. Morris, 154 Ariz. 113, 120, 741 P.2d 246, 253 (1987)

 3 (emphasis added) (internal citations omitted). Clearly, the Morris case applies to an insurer

 4 who has been defending its insured in a lawsuit, not to an insurance agent. Therefore, this

 5 holding does not apply to Girard Insurance. But even if it did, Girard Insurance would still be

 6 able to dispute liability, as “neither the fact nor amount of liability” is binding unless the

 7 settlement was “reasonable.” The stipulated judgment of $1.5 million is not reasonable given

 8 Mr. Yager’s fault for the underlying accident, as well as one-sided, cherry-picked information

 9 provided to Mr. Cornelio.

10                                        CONCLUSION
11            There is plenty of evidence that Mr. Yager was at fault for the accident. To
12 determine whether the $1.5 million stipulated judgment is reasonable – and whether Mr.

13 Cornelio’s opinion can be believed – the jury must hear evidence that Mr. Yager was at fault

14 for the accident.

15

16 RESPECTFULLY SUBMITTED this 1st day of April, 2019.

17
                                            MANNING & KASS
18                                          ELLROD, RAMIREZ, TRESTER LLP
19
                                            By:          s/ Nishan J. Wilde
20                                                Robert B. Zelms
21                                                Nishan J. Wilde
                                                  Attorneys for Girard Insurance Services, Inc.;
22
                                                  Ira Lee Girard and Mary Ann Girard
23

24

25

26

27

28

                                                  5
       Case 4:16-cv-00192-JAS Document 268 Filed 04/01/19 Page 6 of 6



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on this 1st day of April, 2019, I electronically transmitted the
 3 attached document to the Clerk's Office using the CM/ECF system for filing and for

 4 transmittal of Notice of Electronic Filing to the following CM/ECF registrants:

 5   Jerald R. Wilson
     Miniat & Wilson, LPC
 6   550 W. Ina Rd, Suite 101
     Tucson, Arizona 85704
 7   Jerwil@dakotacom.net
     Attorneys for Defendants/Counter-
 8   Plaintiffs/Third Party Plaintiff Patrick
     Yager and Javier Lopez
 9

10 By s/ Diana Drake

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                   6
